UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Amendment No. 2) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Or x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from to Commission File number: 000-23288 SILICOM LTD. (Exact name of Registrant as specified in its charter and as translated into English) ISRAEL (Jurisdiction of incorporation or organization) 8 Hanagar Street, Kfar Sava 44000, Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act: None None Title of each class Name of each exchange on which registered Securities registered or to be registered pursuant to Section12(g) of the Act: Ordinary Shares, NIS 0.01 nominal value per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. YesoNox Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this fling: US GAAP x International Financial Reporting Standards as issued o by the International Accounting Standards Board Other o If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17¨Item 18¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox EXPLANATORY NOTE This Amendment No. 2 on Form 20-F/A is being filed to amend Item 5 (Operating and Financial Review and Prospects – Operating Results; Liquidity and Capital Resources; Trend Information), Item 6 (Directors, Senior Management and Employees- Compensation; Board Practices), and Item 7.B (Major Shareholders and Related Party Transactions-Related Party Transactions) of the Annual Report on Form 20-F for the year ended December 31, 2009 of Silicom Ltd. which was originally filed on March 18, 2010, as amended by Amendment No.1 on Form 20-F for the year ended December 31, 2009 of Silicom Ltd., which was filed on October 19, 2010. This Amendment is not intended to revise other information presented in our Annual Report on Form 20-F for the fiscal year ended December 31, 2009 as originally filed and all such other information in the original filing, which remains unchanged. This Amendment does not reflect events occurring after the filing of the original Annual Report on Form 20-F for the year ended December 31, 2009 and does not modify or update the disclosure therein in any way other than as required to reflect the amendments discussed above. For the convenience of the reader, the document has been refiled in its entirety. 2 This annual report on Form 20-F/A includes certain “forward-looking” statements within the meaning of Section 21E of the Securities Exchange Act of 1934. The use of the words “projects,” “expects,” “may,” “plans” or “intends”, or words of similar import, identifies a statement as “forward-looking.” There can be no assurance, however, that actual results will not differ materially from our expectations or projections. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this report at Item 3 titled “Risk Factors.” As used herein or any in any document incorporated by reference hereto, the “Company”, “Silicom Ltd.”, “Silicom”, “Registrant”, “we”, “us”, or “our” refers to Silicom Ltd. and its subsidiary. We have prepared our consolidated financial statements in United States dollars and in accordance with accounting principles generally accepted in the United States. All references herein to “dollars” or “$” are to United States dollars, and all references to “Shekels” or “NIS” are to New Israeli Shekels. Table of Contents PART I. 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3.KEY INFORMATION 6 Selected Financial Data 6 Risk Factors 9 ITEM 4.INFORMATION ON THE COMPANY. 20 History and Development of the Company 20 Business Overview 21 Organizational Structure 29 Property, Plant and Equipment 30 ITEM 4A. UNRESOLVED STAFF COMMENTS 30 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 30 Critical Accounting Policies 31 Recently Enacted Accounting Pronouncements Not Yet Adopted 34 Operating Results 35 Liquidity and Capital Resources 38 Research and development, patents and licenses, etc. 39 Trend Information 40 Off-Balance Sheet Arrangements 41 Tabular disclosure of contractual obligations 41 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 42 Directors and Senior Management 42 Compensation 44 Board Practices 46 Employees 46 Share Ownership 51 ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 51 Major Shareholders 51 Related Party Transactions 52 3 ITEM 8. FINANCIAL INFORMATION 54 ITEM 9. THE OFFER AND LISTING 54 Markets and Share Price History 54 ITEM 10.ADDITIONAL INFORMATION 56 Memorandum and Articles of Association 56 NASD Marketplace Rules and Home Country Practices 59 Material Contracts 61 Exchange Controls 61 Taxation 61 Documents on Display 72 ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK 73 Interest Rate Risk 73 Foreign Currency Exchange Risk 73 ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 75 PART II. 75 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES ANDDELINQUENCIES 75 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 75 ITEM 15. CONTROLS AND PROCEDURES. 75 ITEM 15T. CONTROLS AND PROCEDURES 75 Disclosure Controls and Procedures 76 Management's Annual Report on Internal Control over FinancialReporting 76 Inherent Limitations on Effectiveness of Controls 77 Changes in Internal Control over Financial Reporting 77 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 77 ITEM 16B. CODE OF ETHICS 77 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 77 4 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 78 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUERAND AFFILIATED PURCHASERS 78 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 78 ITEM 16G. CORPORATE GOVERNANCE 78 PART III. 80 ITEM 17.FINANCIAL STATEMENTS 80 ITEM 18.FINANCIAL STATEMENTS 80 ITEM 19.EXHIBITS 81 5 Part I. Item 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. Item 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. Item 3.KEY INFORMATION Selected Financial Data The selected data presented below under the captions “Consolidated Statements of Operations Data” and “Consolidated Balance Sheets Data” for and as of the end of each of the years in the five-year period ended December 31, 2009, are derived from our audited consolidated financial statements. The consolidated financial statements as of December 31, 2008 and 2009, and for each of the years in the three-year period ended December 31, 2009, and the report thereon, are included elsewhere in this annual report. The selected data set forth below should be read in conjunction with our consolidated financial statements and the notes thereto, which are set forth in Item 18 – “Financial Statements” and the other financial information appearing elsewhere in this annual report. 6 CONSOLIDATED STATEMENTS OF OPERATIONS DATA: Year Ended December 31 In US$ Thousands Sales $ Cost of sales Gross profit Research and development costs, gross 1,561 1,820 2,208 3,048 2,716 (Less) grant participation ) Research and development costs, net 1,463 1,820 2,208 3,048 2,716 Sales and marketing expenses General and administrative expenses 695 980 1,189 1,427 1,313 Total operating expenses Operating income Financial income, net 14 Income before income taxes Income tax expenses (benefit) - ) Net income(1) Income per share Basic income per ordinary share $ Diluted income per ordinary share $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) 4,256 5,138 6,122 6,685 6,720 Weighted average number of ordinary shares used to compute diluted income per share (in thousands) 4,364 5,341 6,309 6,780 6,843 (1) Net income is after deduction of taxes on income, which have been reduced by virtue of tax benefits to which the Company is entitled in its capacity as an “Approved Enterprise” under Israeli law.As such, the Company was required to pay taxes in a reduced effective rate. The Company selected the 2004 tax year and the 2006 tax year as its Year of Election, from which the period of benefits under the Investment Law are to commence. See Note 14C to the Financial Statements and “Item 10" - Additional Information - Taxation.” 7 Total assets $ Total current liabilities $ Long-term liability $ Shareholders' equity $ Capital stock $
